 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                        EASTERN DISTRICT OF CALIFORNIA
 8
          KABA BEY,                                                 Case No. 1:19-cv-00562-DAD-SKO
 9
                                Plaintiff,                          ORDER TO AMEND APPLICATION TO
10                 v.                                               PROCEED IN FORMA PAUPERIS OR
                                                                    PAY FILING FEE
11        UNITED STATES INC.,
                                                                    (Doc. 2)
12                              Defendant.                      /
                                                                    TWENTY-ONE DAY DEADLINE
13

14              Plaintiff Kaba Bey, a pro se litigant, filed a complaint on May 1, 2019, along with an

15 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (“IFP Application”). (Docs.

16 1 & 2.) Plaintiff’s IFP Application includes several deficiencies. First, Plaintiff responded “Private

17 Information” to the question asking for information regarding Plaintiff’s previous employment.

18 Second, Plaintiff drew in his own box for “Allodial Property” 1 and wrote “Private Information” in

19 the portion of the IFP Application asking for a description of Plaintiff’s property and its value.

20 Finally, Plaintiff did not respond to the questions asking him to list the persons who depend on him

21 for support, and state their relationship to him and how much he contributes to their support.

22 Therefore, because Plaintiff failed to provide a complete IFP Application that properly describes his

23 financial circumstances, the Court is unable to determine at this time whether Plaintiff is entitled to

24 proceed without prepayment of fees in this action.

25              Accordingly, IT IS HEREBY ORDERED that, within 21 days from the date of this Order,

26       Plaintiff shall either (1) file an amended IFP Application that fully responds to all applicable

27       questions, including disclosing his employment history, the value of the property Plaintiff owns,

28   1
         Allodial property is property “held in absolute ownership.” Allodial, Black’s Law Dictionary (10th ed. 2014).
 1 and persons dependent on him for financial support; or (2) pay the $400.00 filing fee for this action.

 2          The Court cautions Plaintiff that if he fails to comply with this Order, the undersigned
 3 will recommend to the assigned district judge that this action be dismissed for failure to

 4 prosecute his case and to obey a court order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 6, 2019                                       /s/   Sheila K. Oberto              .
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
